PER CURIAM.
Petitioner’s motion to render ruling is treated by the court as a response to its order to show cause why his petition for writ of mandamus should not be denied on the authority of Munn v. Florida Parole Commission, 807 So.2d 733 (Fla. 1st DCA 2002). Upon consideration of the response, we conclude that denial of the petition is appropriate given the circuit court’s recent issuance of an order requiring the state to respond to petitioner’s pending motion for postconviction relief. As we did in Munn, however, we encourage the circuit court to promptly rule on the merits of the claim before it.
PETITION FOR WRIT OF MANDAMUS DENIED.
ROBERTS, C.J., ROWE and BILBREY, JJ., concur.